DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faifer (US Patent Application Publication 2019/0226797). Faifer discloses a portable firearm, comprising component parts comprising:
(a) a barrel having an open end (barrel of pistol 12);
(b) a locking mechanism (par. 0039);
(c) a grip (184) comprising a left grip element (186) and a right grip element (186);
(d) a stock (16); and
(e) a magazine (34);
wherein the firearm has structure so that a user of the firearm having a body, a left hand, and a right hand grasps the left grip element with the left hand and the right grip element with the right hand in order to bring the firearm into a shooting position wherein the open end of the barrel of the firearm points away from the body of the user. (A user has the option of grasping any of the grips)

With regards to claim 2. The portable firearm according to claim 1, wherein the grip elements are disposed upon a support structure (14) adapted to receive further component parts of the firearm disposed upon the support structure.

With regards to claim 4. The portable firearm according to claim 1, wherein the grip is disposed at least predominantly above the barrel. The term “above” in the claim is a spatially relative term which requires a point of reference, without a point of reference any direction can be considered “above”.

With regards to claim 5. The portable firearm according to claim 2, wherein the grip is U-shaped having first and second legs; and wherein the left grip element is formed by the first leg of the U-shaped element and the right grip element is formed by the second leg of the U-shaped element. (Fig. 1)

With regards to claim 6. The portable firearm according to claim 5, wherein the first and second legs forming the grip elements have first and second ends, respectively, joined to the support structure; wherein the grip comprises a part joining the first and second legs; and wherein the part of the grip joining the first and second legs is spaced apart from the support structure and is transverse relative to the barrel. (Fig. 1)

With regards to claim 7. The portable firearm according to claim 1, further comprising at least one trigger configured to be actuated by at least one finger of one hand of the user, when the firearm is in the shooting position. (Fig. 1)

With regards to claim 17. The portable firearm according to claim 1, wherein the stock is provided on a side of the support structure pointing toward the body of the user with a surface (182) in contact with a chest region situated between shoulders of the user when the firearm is in the shooting position.

With regards to claim 18. The portable firearm according to claim 1, further comprising at least one transport grip (22) in addition to the grip; wherein the transport grip is disposed toward the barrel in a longitudinal direction of the firearm.

With regards to claim 20. The portable firearm according to claim 2, wherein the magazine is a pan-type magazine disposed below the support structure. (Fig. 1)

Claim(s) 1, 2, 4-7, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell et al. (US Patent Application Publication 2016/0305740). O’Donnell et al. discloses a portable firearm, comprising component parts comprising:
(a) a barrel having an open end (10);
(b) a locking mechanism (hardware interlock; par. 0026);
(c) a grip (40) comprising a left grip element and a right grip element (Fig. 6);
(d) a stock (stock of minigun 10); and
(e) a magazine (not shown; par. 0023);
wherein the firearm has structure so that a user of the firearm having a body, a left hand, and a right hand grasps the left grip element with the left hand and the right grip element with the right hand in order to bring the firearm into a shooting position wherein the open end of the barrel of the firearm points away from the body of the user. (A user has the option of grasping any of the grips)

With regards to claim 2. The portable firearm according to claim 1, wherein the grip elements are disposed upon a support structure (42) adapted to receive further component parts of the firearm disposed upon the support structure.

With regards to claim 5. The portable firearm according to claim 2, wherein the grip is U-shaped having first and second legs; and wherein the left grip element is formed by the first leg of the U-shaped element and the right grip element is formed by the second leg of the U-shaped element. (Fig. 6)

With regards to claim 6. The portable firearm according to claim 5, wherein the first and second legs forming the grip elements have first and second ends, respectively, joined to the support structure; wherein the grip comprises a part (44) joining the first and second legs; and wherein the part of the grip joining the first and second legs is spaced apart from the support structure (42) and is transverse relative to the barrel. (Fig. 6)
With regards to claim 16. The portable firearm according to claim 6, wherein the grip has at least one trigger (32) in a transition region between one of the first and second legs and the part of the grip joining the first and second legs.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman (US Patent Application Publication 2020/0340772). Bowman discloses a portable firearm, comprising component parts comprising:
(a) a barrel having an open end (105);
(b) a locking mechanism (1212);
(c) a grip comprising a left grip element (107) and a right grip element (103);
(d) a stock (Fig. 1); and
(e) a magazine (Fig. 1);
wherein the firearm has structure so that a user of the firearm having a body, a left hand, and a right hand grasps the left grip element with the left hand and the right grip element with the right hand in order to bring the firearm into a shooting position wherein the open end of the barrel of the firearm points away from the body of the user. (A user has the option of grasping any of the grips)
With regards to claim 3. The portable firearm according to claim 1, wherein the grip is disposed in front of a center of gravity of the firearm relative to a shooting direction of the firearm. (Fig. 1)

Claim(s) 1, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vankeuren (US Patent 9,677,846). Bowman discloses a portable firearm, comprising component parts comprising:
(a) a barrel having an open end (16);
(b) a locking mechanism (46);
(c) a grip comprising a left grip element and a right grip element (Fig. 1);
(d) a stock (14); and
(e) a magazine (col. 1, lines 30-35);
wherein the firearm has structure so that a user of the firearm having a body, a left hand, and a right hand grasps the left grip element with the left hand and the right grip element with the right hand in order to bring the firearm into a shooting position wherein the open end of the barrel of the firearm points away from the body of the user. (A user has the option of grasping any of the grips)

With regards to claim 14. The portable firearm according to claim 1, further comprising at least one aiming device (28) disposed upon the grip.

With regards to claim 15. The portable firearm according to claim 1, wherein the grip has at least one safety (8) for blocking the trigger.

With regards to claim 18. The portable firearm according to claim 1, further comprising at least one transport grip in addition to the grip; wherein the transport grip is disposed toward the barrel in a longitudinal direction of the firearm. (Figs. 1 and 3)

With regards to claim 19. The portable firearm according to claim 18, (claim 1) wherein at least one mechanical aiming device (28) is disposed upon the transport grip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied to claim 1 above, and further in view of Troncoso (US Patent 4,803,910). Faifer discloses the claimed invention but does not expressly disclose the firearm further comprising first and second triggers; wherein the first and second triggers are configured so that the first trigger can be actuated by at least one finger of the left hand of the user and the second trigger can be actuated by at least one finger of the right hand of the user when the firearm is in the shooting position or the firearm is constructed in such a way that one shot or more than one shot can be fired only when both triggers are actuated simultaneously, however Troncoso does. Troncoso teaches an extension trigger assembly that can be applied to a firearm comprising first (14) and second triggers (18); wherein the first and second triggers are configured so that the first trigger can be actuated by at least one finger of the left hand of the user and the second trigger can be actuated by at least one finger of the right hand of the user when the firearm is in the shooting position (the triggers can be actuated by any finger at all) or the firearm is constructed in such a way that one shot or more than one shot can be fired only when both triggers are actuated simultaneously (col. 3, lines 1-17). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of extending the trigger for easier grasping to one of ordinary skill in the art.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied to claim 1 above, and further in view of Chiang (US Patent Application Publication 2015/0369560). Faifer discloses the claimed invention but does not expressly disclose the firearm further comprising a carrying system configured for holding the firearm in front of the body of the user both in the shooting position, wherein the open end of the barrel of the firearm points forward, and in a transport position, wherein the open end of the barrel of the firearm points downward, the firearm further comprising a carrying system configured to suspend the firearm with swiveling capability upon the user in front of the body of the user; wherein the firearm is configured to have a center of gravity when so suspended that enables a smooth swiveling of the firearm by 90 degrees from a transport position into the shooting position and wherein the carrying system has at least one belt configured to fasten the firearm upon the user, however Chiang does. Chiang teaches a carrying system configured for holding the firearm in front of the body of the user both in the shooting position, wherein the open end of the barrel of the firearm points forward, and in a transport position, wherein the open end of the barrel of the firearm points downward, the firearm further comprising a carrying system configured to suspend the firearm with swiveling capability upon the user in front of the body of the user; wherein the firearm is configured to have a center of gravity when so suspended that enables a smooth swiveling of the firearm by 90 degrees from a transport position into the shooting position and wherein the carrying system has at least one belt configured to fasten the firearm upon the user, wherein the carrying system has at least one figure eight belt configured to fasten the firearm upon the user. (see Figs. 6 and 9) All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of flexibly supporting a firearm on a body to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641